 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10
     LEONARD RANSOM, JR.,                                      Case No. 1:11-cv-01709-LJO-EPG (PC)
11
                            Plaintiff,                         ORDER ON PLAINITFF’S MOTION FOR
12                                                             CLARIFICATION OF DEADLINE TO FILE
              v.                                               PRETRIAL STATEMENT AND MOTION FOR
13                                                             ATTENDANCE OF INCARCERATED
     DANNY HERRERA and RICKY                                   WITNESSES
14
     BRANNUM,
                                                               (ECF NO. 245)
15
                            Defendants.
16

17

18            Leonard Ransom, Jr. (“Plaintiff”), is a state prisoner proceeding pro se in this civil rights
19   action filed pursuant to 42 U.S.C. § 1983.
20            On June 18, 2019, Plaintiff filed a motion for clarification of his deadline to file a pretrial
21   statement and a motion for attendance of incarcerated witnesses. (ECF No. 245). Plaintiff states
22   that, because of the pending motion for summary judgment, he does not know which witnesses he
23   needs to call, what evidence he needs to present, or if there will even be a trial. Thus, Plaintiff
24   asks that he be allowed to file his pretrial statement and motion for attendance of incarcerated
25   witnesses after the Court issues its ruling on the dispositive motion.1
26
27            1
                Plaintiff states that “it appears [Defendants] have been informed of an impending ruling, prior to it’s [sic]
     issuance.” (ECF No. 245, p. 5). This is not correct. Instead, it appears that Defendants filed a pretrial statement in
28   compliance with their deadline to do so.
 1            Plaintiff’s motion will be denied. Plaintiff was required to file to file his pretrial statement

 2   and his motion for attendance of incarcerated witnesses by May 6, 2019. While it is true Plaintiff
     does not know what claims will be proceeding to trial, Plaintiff can still file both his pretrial
 3
     statement and his motion for the attendance of incarcerated witnesses. While some, if not all, of
 4
     Plaintiff’s claims may end up being dismissed, Plaintiff should have proceeded as if all of his
 5
     claims are proceeding to trial and filed his pretrial statement and his motion for attendance of
 6
     incarcerated witnesses by the May 6, 2019 deadline.
 7
              However, given the apparent confusion caused by the pending motion for summary
 8
     judgment, the Court will give Plaintiff until July 1, 2019, to file his pretrial statement,2 and until
 9
     July 8, 2019, to file his motion for attendance of incarcerated witnesses. As noted above, Plaintiff
10
     should proceed as if all of his claims are proceeding to trial.3
11
              Accordingly, IT IS ORDERED that:
12
                   1. Plaintiff’s request to be allowed to file his pretrial statement and motion for
13
                        attendance of incarcerated witnesses after the Court issues its ruling on the
14
                        dispositive motion is DENIED;
15
                   2. Plaintiff’s July 1, 2019 deadline to file his pretrial statement remains as previously
16
                        set; and
17
                   3. Plaintiff has until July 8, 2019, to file his motion for attendance of incarcerated
18
                        witnesses.
19

20   IT IS SO ORDERED.
21
         Dated:       June 20, 2019                                        /s/
22                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
              2
                 Given Plaintiff’s apparent confusion, on June 17, 2019, the Court extended the deadline for Plaintiff to file
26   a pretrial statement to July 1, 2019. (ECF No. 244). The Court is confirming that extended deadline in this order, not
     continuing it further.
               3
27               The parties should not take this as any indication regarding the ruling on the motion for summary
     judgment, which is still pending before the undersigned judge, who will then issue Findings and Recommendations
28   to the District Judge who will review the matter de novo with the benefit of any objections from the parties.
                                                                2
